Citation Nr: 1426944	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  13-36 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an endocrine disorder, to include hypothyroidism and hypoglycemia, due to herbicide and/or radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1960 to March 1981, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an April 2014 hearing before the undersigned Veterans Law Judge at VA's central office in Washington, D.C.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a current endocrine disorder, to include hypothyroidism.  


CONCLUSION OF LAW

The criteria for service connection for an endocrine disorder, to include hypothyroidism and hypoglycemia, have not been met, including on a presumptive basis.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).    

Presumptive service connection may be granted for certain "chronic diseases", such as endocrinopathies, if they become manifest within one year of discharge from service to a degree of 10 percent or more.  38 C.F.R. §§ 3.307(a)(3); 38 C.F.R. 3.309(a).  The claimed disability at issue, hypothyroidism, concerns an endocrinopathy.  As such, the provisions of 38 C.F.R. § 3.303(b), including the requirement continuity of a condition after service if chronicity is not found in service must be considered .  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, for the reasons set forth below, the Veteran is not shown to suffer from hypothyroidism, so the chronic disease provisions are not for application in this case.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307(a)(6); 3.309(e) (2013).  

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has hypothyroidism due to exposure to Agent Orange while stationed in Vietnam from August 1971 to July 1972.  Specifically, he avers that the dioxin in Agent Orange has prevented transportation and reception of his thyroid hormones, such that he has a diagnosis of hypothyroidism despite normal thyroid hormone levels.  He claims he has experienced symptoms of hypothyroidism including constipation, cold extremities, dry skin, insomnia, consistently low body temperature, muscular weakness, memory lapses, difficulty concentrating, heart rhythm irregularities, and reactive hypoglycemia since active service.    

The Veteran's service treatment records confirm that he served in Vietnam; therefore, he is entitled to a presumption of exposure to herbicides.  38 U.S.C.A. § 1116(f).

With regard to the argument of the Veteran's representative at the October 2012 RO hearing that the Veteran's endocrine disorder could have been caused by exposure to ionizing radiation, the Veteran testified at the same hearing that he was assigned to transport nuclear weapons, but he did not recall ever being issued radiation exposure badges.  Moreover, in a February 2013 written statement, he said that he felt that it was unlikely that he was affected by nuclear radiation, as he had never seen a doctor for radiation exposure and did not feel that he was physically affected by being near nuclear weapons.  In addition, he stated that, in reviewing his own medical records, he did not see anything referring to effects of close proximity to nuclear weapons.  He reiterated that he believed that he has an endocrine disorder due to herbicide exposure.    

In any case, the evidence does not demonstrate that he has been diagnosed with a disability that is related to herbicide or radiation exposure, presumptively or otherwise.  Indeed, the evidence demonstrates that the Veteran does not have a current disability for which service connection can be granted.  

At the outset, the Board acknowledges the Veteran's contention that hypoglycemia can be a precursor to diabetes, and that he may have had diabetes as early as 1989 (see his statement dated October 11, 2010).  However, the evidence demonstrates that the Veteran has never been diagnosed with type II diabetes.  Indeed, in October 2010, a private osteopathic physician specifically informed the Veteran that he was not diabetic.  Moreover, the evidence does not demonstrate nor does the Veteran contend that he has thyroid cancer or any of the other disabilities presumptively connected to either herbicide or radiation exposure.  

Because the Veteran's currently claimed thyroid and/or endocrine disability is not listed among the radiation or Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(d) and (e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the radiation or Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, 34 F.3d at 1043-1044.

As noted above, the Board finds that the Veteran does not have a current endocrine disability which can be service-connected.  

Service treatment records are negative for findings or diagnoses of any endocrine disorders.  Physical examination reports from June 1959, December 1960, March 1962, March 1966, February 1967, February 1969, February 1973 (shortly after the Veteran's return from Vietnam), March 1975, April 1980, and January 1981 (at retirement) unanimously indicate normal clinical evaluation of the endocrine system.  Moreover, the remainder of the service treatment records does not demonstrate any findings or complaints of hypoglycemia or other complaints that may be related to an endocrine disorder.  

A March 1977 periodic examination report shows that a three-hour glucose tolerance test was conducted in conjunction with that examination.  However, no diagnosis was made as a result of that test, and, again, clinical evaluation of the endocrine system was marked as normal.     

Further, while the January 1981 retirement examination report indicates chronic indigestion with intolerance to greasy foods and recurrent low back pain, service treatment records show that both of these conditions (which could arguably be symptoms of hypothyroidism) began prior to the Veteran's service in Vietnam.  Specifically, the records show that the Veteran began experiencing gastrointestinal issues as early as May 1961, when he reported occasional abdominal cramps and diarrhea.  Additionally, they show that low back pain began in March 1967.  In any case, these symptoms were not attributed to any endocrine disorder, as demonstrated by the repeated negative clinical evaluations of the endocrine system throughout active service.  

Following separation from service, in June 1983, the Veteran sought treatment for feeling tired and rundown for the prior six to ten months.  He also reported increased fatty food intolerance.  No endocrine disorder was suspected, however, and, in fact, the physician suspected a possible autoimmune disorder (which was ultimately apparently ruled out).  

Five years after separation from service, in August 1986, the Veteran sought treatment for "blood sugar problems."  Specifically, he stated that as the day progressed, he experienced a decrease in mental acuity and increased weakness.  On physical examination, the thyroid was noted to be non-palpable, and the physician assessed reactive hypoglycemia by history.  He was prescribed a special diet in October 1986, but was not prescribed any medication.  

In February 1988, the Veteran was hospitalized for fatigue and tremulousness between meals for seven years, or since 1981, when he separated from active service.  During his hospital stay, physical examination was normal, and his discharge diagnoses were borderline glucose intolerance, fatigue and tremulousness between meals of unknown etiology, and mild hypercholesterolemia.  

In June 1991, the Veteran sought further work-up and therapy for his hypoglycemia.  The physician at Evans Army Hospital noted a long history of reactive hypoglycemia with a diagnosis in 1985.  However, the physician advised the Veteran that reactive hypoglycemia "is a condition not usually considered a disease," and that "people with this condition are advised to avoid simple sugars, high protein diet, and small frequent meals."  Despite receiving this advice, the Veteran requested and received a referral to an endocrinologist.  

In July 1991, an endocrinologist noted that the Veteran's thyroid hormones, including TSH, T3RU, FTI, T3RIA, and cortisol, were all within normal limits, and concluded that there was no significant dysfunction of the adrenal or thyroid glands and no diabetes mellitus.  

Subsequent glucose and thyroid hormone tests have also been normal.  For instance, blood tests from April 2003, April 2005, and March 2010 show a "negative" glucose test.  In February 2009, the Veteran's TSH level was noted to be normal.  An August 2011 lab test showed normal TSH, T3, and T4 levels.  A December 2011 blood test also showed normal TSH, FT4, and Free T3 levels.  

Although a blood test from August 2004 shows abnormal T4 and FTI levels, no thyroid disorder was diagnosed, and subsequent thyroid tests have been normal.

In addition, in July 2004, the Veteran denied diabetes or thyroid disease.  In August 2006, February 2007, and April 2011, the Veteran denied endocrine disorder symptoms including heat or cold intolerance, change in hair distribution, excessive thirst, hunger or urination, change in every level, or significant weight gain or loss.

The Veteran has submitted several opinions from private physicians in support of his claim.  First, in December 2011, Dr. D.J., an endocrinologist, wrote a letter stating that the episodes previously diagnosed as reactive hypoglycemia were post-absorptive episodes, and that review of literature suggested that there is a considerable amount of evidence suggesting that Agent Orange contributes to insulin resistance, which, in turn, would contribute to episodic hyperinsulinemia, which could cause the type of episodes described as reactive hypoglycemia.  

In March 2014, Dr. B., a naturopathic physician, wrote a letter stating that the symptoms experienced by the Veteran - including constipation, cold extremities, dry skin, insomnia, consistently low body temperature, muscular weakness, memory lapses, difficulty concentrating, heart rhythm irregularities, and reactive hypoglycemia - could occur even though thyroid labs showed normal levels of thyroid hormones.  Dr. B. explained that the most likely explanation for this paradox would be thyroid hormone receptor impairment.  The Veteran has enough thyroid hormone, but the hormone is not able to "dock" at the receptors, and this leaves him functionally hypothyroid.  Dr. B. went on to state that review of literature showed that Dioxin (found in Agent Orange) is capable of causing precisely this sort of hormone resistance, both through competitive binding to transport proteins and through competitive binding to thyroid hormone receptors, and that Dioxin is an extremely long-lived persistent toxin.  Finally, he stated that hypothyroid state is determined by the ability of T3 to affect the metabolism of the cells, not by the gross level of hormone in the serum.  Based on the foregoing, and in light of the onset of the physical problems at the time of dioxin exposure, Dr. B. stated the most likely conclusion was that the Veteran's symptoms were the result of his exposure to the dioxin in Vietnam.  

Finally, also in March 2014, Dr. H.J., an M.D., wrote that he had reviewed the Veteran's case and history, and concurred strongly that the Veteran's symptoms were a complex of autoimmune diseases, including hypothyroidism subclinically.  Moreover, the symptoms reflected exposure to Agent Orange in Vietnam.  No rationale was provided.  

By contrast, the claims file includes several unfavorable opinions regarding the existence of a current endocrine disorder.  First, in a March 2013 VA treatment note, a VA endocrinologist, Dr. F., wrote that the Veteran had requested that she review materials, including literature, regarding hypoglycemia, thyroid disorders, and Agent Orange, and provide an opinion regarding whether the Veteran had a disorder that was related to Agent Orange exposure.  The VA endocrinologist reviewed the materials presented to her by the Veteran, as well as his medical records, and concluded that there was no evidence supporting a diagnosis of a thyroid disorder or hypoglycemia at this time.  Therefore, Dr. F. stated that there was no indication for providing a statement of causation regarding these disorders.  Finally, Dr. F. noted that the Veteran was taking multiple health supplements, including kelp and potassium iodide, both of which could result in thyroid dysfunction, and advised the Veteran to stop taking them.  

Next, the Veteran was afforded a VA examination in February 2013.  The VA examiner reviewed the Veteran's claims file and conducted an in-person interview and examination, and concluded that the Veteran does not have a diagnosis of hypothyroidism or any of the other thyroid conditions.  Namely, the examiner noted that the Veteran had not been diagnosed with hypothyroidism or other thyroid conditions by any physician or medical provider, and was not on any treatment for hypothyroidism.  Further, the thyroid lab studies are and had been within normal limits, including TSH, Free T3, T4, and Free T4.  Finally, the VA examiner noted that review of medical literature indicates that the diagnosis of hypothyroidism relies heavily upon laboratory tests because of the lack of specificity of the typical clinical manifestations.  Primary hypothyroidism is characterized by a high TSH concentration and a low T4 concentration, whereas subclinical hypothyroidism is defined biochemically as a normal free T4 concentration in the presence of an elevated TSH concentration.  Secondary (central) hypothyroidism is characterized by a low T4 concentration and a TSH concentration that is not appropriately elevated.  

Finally, Dr. D.J., the endocrinologist who provided the December 2011 opinion regarding hyperinsulinemia above, wrote another letter in March 2014 stating that he cannot state that the Veteran has hypothyroidism.  Specifically, although the Veteran had many symptoms of hypothyroidism, they were quite nonspecific.  The doctor stated that most patients with any one of these symptoms would be more likely not to have hypothyroidism than to have it, but when someone has multiple symptoms, it raises concern that they might have hypothyroidism.  However, to date, the Dr. D.J. stated that the Veteran had not had any blood tests which indicated that he has hypothyroidism, and this is a critical part of the diagnosis.  

Based on a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran has a current endocrine disorder.  Namely, the Board finds that the opinions of Drs. F. and D.J. as well as the 2013 VA examiner are highly probative evidence against the Veteran's claim, and outweigh the opinions of Drs. B. and H.J., described above.  

Dr. B.'s opinion is speculative, at best, as he offers no test, study, or other findings which would confirm or even indicate that the process he describes (dioxin interfering with thyroid hormone transportation and reception) is active in this particular Veteran.  Moreover, Dr. H.J. offers no rationale at all for his opinion that the Veteran's symptoms are due to hypothyroidism.  

By contrast, two different endocrinologists (Drs. D.J. and F.) and the VA examiner have stated that a blood test is a critical component of a diagnosis of hypothyroidism, and that, in this Veteran's case, blood tests do not support such a diagnosis.  The medical evidence of record, outlined above, supports this conclusion.  Further, the opinions of Dr. D.J. in his March 2014 letter and of Dr. F. and the VA examiner are competent and probative medical evidence because they are factually accurate and are supported by an adequate rationale.  The doctors and VA examiner interviewed and examined the Veteran and fully articulated the opinion.  In addition, the VA examiner was informed of the pertinent evidence and reviewed the Veteran's claims file, and Dr. F. indicated that she also reviewed his medical records and other materials provided to her by the Veteran.

With regard to Dr. D.J.'s 2011 letter, reactive hypoglycemia (or hyperinsulinemia) is not a disability for which service connection can be granted.  As noted by the physician in 1991, hypoglycemia is not a disease, and VA does not grant service connection for symptoms.    

Because the Veteran has not been diagnosed with an endocrine disorder, the claim must be denied.  Most importantly, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as in this case, that holding would not apply. 

The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, the diagnosis of an endocrine disorder such as hypothyroidism involves a complex medical etiological question, and disorders of such internal and complex disease process (endocrine disorders) are diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms, such as those described above, of the claimed disability that he experienced at any time, but is not competent to diagnose hypothyroidism, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding the existence of a current diagnosis of hypothyroidism.  

The Board again acknowledges the Veteran's complaints of symptoms including constipation, cold extremities, dry skin, insomnia, fatigability, low body temperature, muscular weakness, memory lapses, difficulty concentrating, and reactive hypoglycemia.  However, VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

In this case, the preponderance of the evidence reveals that the claimed hypothyroidism or other endocrine disorder currently exists.  The negative service treatment records and post-service evidence, including the negative blood tests and opinions of Drs. D.J. and F. and the VA examiner, provide particularly negative evidence against the claim, outweighing the Veteran's current statements made in the context of his service connection claim and the favorable opinions of Drs. H.J. and B.

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for an endocrine disorder, to include hypothyroidism and hypoglycemia.  The objective medical evidence in this case not only does not support the Veteran's claim, but provides highly probative evidence against the claim.    

For these reasons, service connection for an endocrine disorder, claimed as hypothyroidism and hypoglycemia, must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for this claimed disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely August 2011 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA opinion, and the Veteran's statements, including his testimony at the April 2014 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2014 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
As noted above, a VA examination and opinion was obtained in February 2013 with regard to the question of whether the Veteran has hypothyroidism.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2013 VA opinion obtained in this case is adequate as to the question of whether the Veteran has a current endocrine disorder.  The opinion was predicated on an in-person interview and examination of the Veteran, as well as a full reading of the private and VA medical records in the Veteran's claims file.  The VA opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges the request of the Veteran's representative at the 2014 Board hearing that an outside medical opinion be obtained in this case.  However, the Board finds that the opinions of record and other evidence are adequate upon which to base its decision, and that obtaining an additional opinion in this case would result in needless delay.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an endocrine disorder, to include hypothyroidism and hypoglycemia, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


